ORDER OF DISBARMENT

KAY B. COBB, Presiding Justice,
for the Court.
¶ 1. This matter is before the Court, en banc, on the formal complaint filed by the Mississippi Bar, the response filed by attorney Leland H. Jones, III, and the motion of the Mississippi Bar to disbar Jones. The Bar asserts that Leland H. Jones, III, was convicted, upon a plea of guilty, in the United States District Court for the Northern District of Mississippi of the offense of concealment of assets from a bankruptcy trustee in violation of 18 U.S.C. § 152(1), a felony within the meaning of the term as used in Rule 6 of the Rules of Discipline of the Mississippi Bar. Jones was personally served with notice of the formal complaint as shown by his sworn acknowledgment of receipt of same filed with the Court, and he responded to the complaint admitting all of the allegations.
¶ 2. The Bar submitted a certified copy of the judgment of the United States District Court evidencing Jones’s conviction. United States v. Leland H. Jones, III, No. 4:03CR00139-001 (N.D.Miss.2004). He was placed on probation for a term of five years and ordered to: make restitution in the sum of $8,681.36; pay a special assessment of $100; and pay a fíne of $10,000.
¶ 3. Under the provisions of Rule 6(a) of ' the Rules of Discipline for the Mississippi State Bar, a certified copy of the judgment of conviction of a felony, subject to exceptions not applicable here, is conclusive evidence of the conviction. No appeal was taken, and the time for appeal from the conviction has expired. The crime to which Jones pled guilty, was convicted, and sentenced is among those contemplated by Rule 6 and requires his disbarment and the striking of his name from the rolls of those licensed to practice law in the State of Mississippi.
¶ 4. IT IS THEREFORE ORDERED that Leland H. Jones, III, is hereby disbarred from the practice of law within the State of Mississippi and that this Order shall constitute notice of disbarment in this cause. His name shall be immediately stricken from the rolls of the Mississippi Bar.
¶ 5. IT IS FURTHER ORDERED that Jones shall, within thirty days following entry of this order, notify clients and affected courts of his disbarment and comply with all other requirements applicable to disbarred attorneys pursuant to Rule 11 of the Rules of Discipline for the Mississippi Bar.
¶ 6. IT IS FURTHER ORDERED that the Clerk of the Supreme Court shall immediately forward attested copies of this Order to: the Clerks of the Chancery and Circuit Courts of Leflore County; the Clerks of the United States District Courts for the Northern and Southern Districts of Mississippi; the Clerk of the United States Court of Appeals for the Fifth Circuit; and the Clerk of the Supreme Court of the United States. Likewise, the Clerk of this Court shall forward attested copies of this order to Leland H. Jones, III, and to the Executive Director of the Mississippi Bar.
¶ 7. IT IS FURTHER ORDERED that within thirty days of entry of this Order of Disbarment, Jones shall file with this *1027Court an affidavit stating that all his clients have been notified of his disbarment and his consequent inability to practice law in Mississippi and that he has fully complied with all requirements set forth in Rule of Discipline 11.
¶ 8. IT IS FURTHER ORDERED that the Bar shall recover from Leland H. Jones, III, all of its costs and expenses of this disciplinary action.
¶ 9. SO ORDERED, this, the 8th day of December, 2004.
COURT DIAZ, J., NOT PARTICIPATING.